internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-118533-98 date date legend a x dear this letter responds to your letter dated date submitted on behalf of a requesting rulings under d and a of the internal_revenue_code facts a is a subchapter_c_corporation that proposes to elect under sec_1362 to be taxed as an s_corporation for federal_income_tax purposes a will have subchapter_c_earnings_and_profits remaining after it makes the election the primary assets owned by a are rental properties cash and marketable investments a plans to invest in x a publicly traded limited_partnership ptp engaged in the purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products and related activities a’s purpose for this investment is to provide for liquidity and also to diversify investment risk a represents that x meets the qualifying_income exception under sec_7704 and is taxed as a partnership for federal tax purposes in addition a represents that x is not an electing_large_partnership under sec_771 and that the normal flow-through provisions of subchapter_k apply to its partners a has requested the following rulings plr-118533-98 a’s distributive_share of x’s gross_receipts will be included in a’s gross_receipts for the purpose of applying the passive_investment_income limitations of sec_1362 and sec_1375 and a’s distributive_share of partnership gross_receipts attributable to x’s purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products will not constitute passive_investment_income for purposes of sec_1362 and sec_1375 analysis sec_702 of the code requires each partner to take into account separately its distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations requires each partner to take into account separately any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately under sec_702 the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however terminates under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides in general that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales and exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1375 imposes a tax on the excess_net_passive_income of an s_corporation in any year in which the corporation has accumulated_earnings_and_profits at the close of the taxable_year and has gross_receipts more than percent of which are passive_investment_income sec_7704 requires that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation for federal_income_tax purposes plr-118533-98 sec_7704 defines the term publicly_traded_partnership as any partnership if interests in such partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof under sec_7704 sec_7704 does not apply to any ptp for any taxable_year if the partnership met the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that the gross_income requirement is met for any taxable_year if at least percent of the partnership’s gross_income for the taxable_year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b revrul_71_455 1971_2_cb_318 holds that for purposes of the passive_investment_income limitations an electing small_business_corporation should include its distributive_share of gross_receipts from a joint_venture rather than its distributive_share of ordinary_loss from the joint_venture because items of income maintain their character upon distribution to the partners under sec_702 the character of the gross_receipts of the joint_venture were not converted into passive_investment_income upon the distribution to the small_business company described in the revenue_ruling a’s distributive_share of gross_receipts from x if separately taken into account may affect a’s federal_income_tax liability under sec_1362 the status of a as an s_corporation could depend upon the character of a’s distributive_share of gross_receipts from x thus pursuant to sec_1_702-1 a should separately take into account its distributive_share of x’s gross_receipts the character of the partnership receipts for a will be the same as the character of the partnership receipts for x plr-118533-98 based solely on the facts as represented we rule as follows a’s distributive_share of x’s gross_receipts will be included in a’s gross_receipts for the purpose of applying the passive_investment_income limitations of sec_1362 and sec_1375 a’s distributive_share of gross_receipts attributable to x’s purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products will not constitute passive_investment_income under sec_1362 and sec_1375 except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the above-described facts under any other provision of the code specifically we express no opinion on whether a’s distributive_share of partnership items satisfies the requirements of sec_704 or whether x meets the requirements of sec_7704 in addition we express no opinion regarding a’s ability to elect to be taxed as an s_corporation under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies x’s crude_oil and petroleum activity remains passive with respect to a for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to a sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
